CAPOTOSTO, J.
After verdict for $1,015.41 for the plaintiff in an action of assumpsit, the defendant moves for a new trial.
The case discloses a misunderstanding between a 70 year old man and his married daughter. It borders on the pathetic when it reveals the extent to which cupidity can overcome natural affection. The question at issue concerned a deposit in the Dante State Bank represented by a bank book which the daughter claimed as a gift from her father in recognition, according to her, of her attentions and kindness. This same daughter had secured the transfer to herself of the only piece of real property belonging to her father, which was later ordered recon-veyed 'because of undue influence. She also tried to have herself appointed a guardian of the person and estate of her father, which another court refused to do. She did succeed in getting the old gentleman’s bank book and, through subterfuge, came into control if not into actual possession of the last funds he had in his name.
The jury by its verdict has found that no gift was contemplated, and in substance orders the daughter to pay back to her father what is justly his. The Court is heartily in accord with this finding.
Motion for new trial denied.